            Case 1:18-bk-10625                    Doc      Filed 05/31/19 Entered 05/31/19 13:46:06                              Desc Main
                                                            Document     Page 1 of 4
 Fill in this information to identify the case:
 Debtor 1 Thomas Miguel
 Debtor 2 Carol A. Miguel
             (Spouse, if filing)

 United States Bankruptcy Court for the                 District of Rhode Island
                                                                   (State)
 Case number: 1:18-bk-10625




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                    12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s principal
residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert are recoverable
against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of Creditor: Deutsche Bank National Trust Company, as                                       Court Claim No. (if known): 24-1
Trustee for Am eriquest Mortgage Securities Inc., Asset-Backed
Pass-Through Certificates, Series ARSI 2006-M3

Last four digits of any number
you use to identify the debtor's            XXXXXX8128
account:

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

      No
      Yes. Date of last notice: 11/09/2018


Part 1:        Itemize Postpetition Fees, Expenses and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in the case. If the court has previously approved an
amount, indicate that approval in parentheses after the date the amount was incurred.

       Description                                                           Dates incurred                                       Amount

1.        Late charges                                                                                                    (1)                 $0.00
2.        Non-sufficient funds (NSF) fees                                                                                 (2)                 $0.00
3.        Attorney fees                                                                                                   (3)                 $0.00
                                                                             3/05/2019 (Motion for Relief Fee $850);
4.        Filing fees and court costs                                        3/05/2019 (Motion for Relief Cost $181)      (4)              $1,031.00
                                                                             5/31/2019 (Post-Petition Fee Notice
5.        Bankruptcy/Proof of claim fees                                     $150)                                        (5)               $150.00
6.        Appraisal/broker's price opinion fees                                                                           (6)                 $0.00
7.        Property inspection fees                                                                                        (7)                 $0.00
8.        Tax advances (non-escrow)                                                                                       (8)                 $0.00
9.        Insurance advances (non-escrow)                                                                                 (9)                 $0.00
10.       Property Preservation expenses. Specify:_________                                                               (10)                $0.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. §1322(b)(5) and
Bankruptcy Rule 3002.1.




Official Form 410S2                                Notice of Postpetition Mortgage Fees, Expenses, and Charges                                     page 1
                                                                                                                                  248
Debtor 1
           CaseThomas  Miguel
                1:18-bk-10625
               First Name
                                  Doc Filed Last
                              Middle Name
                                              05/31/19
                                                 Name
                                                                   Case Number (if Known) 1:18-bk-10625
                                                        Entered 05/31/19    13:46:06 Desc Main
                                          Document     Page 2 of 4

Part 2: Sign Here

The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box

    I am the creditor.
    I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.

              X   /s/Paul G. Manning, Jr.                                              Date: May   31, 2019
                  Signature




Print:            Paul G. Manning, Jr. (RI# 7124)                                      Title Attorney
                  First Name             Middle Name           Last Name

Company           Korde & Associates, P.C.

Address           900 Chelmsford Street, Suite 3102
                  Number        Street

                  Lowell, MA 01851
                  City                                 State     ZIP Code


Contact phone     (978) 256-1500                                                       Email bankruptcy@kordeassociates.com




Official Form 410S2                        Notice of Postpetition Mortgage Fees, Expenses, and Charges                          page 2
                                                                                                                              249
         Case 1:18-bk-10625              Doc       Filed 05/31/19 Entered 05/31/19 13:46:06                           Desc Main
                                                    Document         Page 3 of 4
                                                        Case No: 1:18-bk-10625

                                     UNITED STATES BANKRUPTCY COURT

I, Paul G. Manning, Jr., Attorney for Deutsche Bank National Trust Company, as Trustee for Ameriquest Mortgage Securities Inc., Asset-Backed
Pass-Through Certificates, Series ARSI 2006-M3 hereby sign this Notice of Post-Petition Mortgage Fees, Expenses, and Charges for purposes of
filing the same electronically on behalf of our client on this May 31, 2019.

Dated: 05/31/2019
                                                                              /s/Paul G. Manning, Jr.
                                                                              Paul G. Manning, Jr., Esquire
                                                                              RI# 7124
                                                                              Korde & Associates, P.C.
                                                                              900 Chelmsford Street, Suite 3102
                                                                              Lowell, MA 01851
                                                                              Tel: (978) 256-1500
                                                                              bankruptcy@kordeassociates.com




17-031092 / BK06
 Case 1:18-bk-10625         Doc    Filed 05/31/19 Entered 05/31/19 13:46:06               Desc Main
                                    Document     Page 4 of 4


                         UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF RHODE ISLAND (Providence)

In Re:                                              Case Number 1:18-bk-10625
Thomas Miguel and Carol A. Miguel                   Chapter 13

                                  CERTIFICATE OF SERVICE

        I, Paul G. Manning, Jr., Attorney for Deutsche Bank National Trust Company, as
Trustee for Ameriquest Mortgage Securities Inc., Asset-Backed Pass-Through Certificates,
Series ARSI 2006-M3 and/or its successors and assigns hereby certify that on May 31, 2019 I
electronically filed the foregoing Notice of Postpetition Mortgage Fees, Expenses, and Charges
with the United States Bankruptcy Court for the District of Rhode Island using the CM/ECF
System. I served the forgoing documents on the following CM/ECF participants:

Gary L. Donahue, Assistant U.S. Trustee
John Boyajian, Trustee
Russell D. Raskin, Esquire

        I certify that I have mailed by first class mail, postage prepaid the documents
electronically filed with the Court on the following non-CM/ECF participants:

Thomas Miguel
124 Summit Street
East Providence, RI 02914

Carol A. Miguel
124 Summit Street
East Providence, RI 02914

                                              /s/Paul G. Manning, Jr.
                                              Paul G. Manning, Jr., Esquire
                                              RI# 7124
                                              Korde & Associates, P.C.
                                              900 Chelmsford Street, Suite 3102
                                              Lowell, MA 01851
                                              Tel: (978) 256-1500
                                              bankruptcy@kordeassociates.com




17-031092 / BK06
